                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

NATALIA NICOLE
HOFFMAN-SHAW,

              Plaintiff,

                                                      Civil Action 2:18-cv-836
                                                      Judge Algenon L. Marbley
       v.                                             Magistrate Judge Chelsey M. Vascura


COMMISSIONER OF SOCIAL SECURITY,

              Defendant.


                           REPORT AND RECOMMENDATION

       Plaintiff, Natalia Nicole Hoffman-Shaw (“Plaintiff”), brings this action under 42 U.S.C. §

405(g) for review of a final decision of the Commissioner of Social Security (“Commissioner”)

denying her application for Supplemental Security Income. This matter is before the

undersigned for a Report and Recommendation on Plaintiff’s Statement of Errors (ECF No. 9),

the Commissioner’s Response in Opposition (ECF No. 16), Plaintiff’s Reply (ECF No. 17), and

the administrative record (ECF No. 8). For the reasons that follow, it is RECOMMENDED

that Plaintiff’s Statement of Errors be OVERRULED and that the Commissioner’s decision be

AFFIRMED.

                                     I.     BACKGROUND

       Plaintiff protectively filed her application for Supplemental Security Income on

December 31, 2014. Plaintiff’s application was denied initially on June 2, 2015, and upon

reconsideration on October 6, 2015. Plaintiff sought a hearing before an administrative law

judge. Administrative Law Judge Matthew Winfrey (“ALJ”) held a hearing on August 9, 2017,
at which Plaintiff, represented by counsel, appeared and testified. Vocational expert Eric

Walter Pruitt (the “VE”) also appeared and testified at the hearing. On December 1, 2017, the

ALJ issued a decision finding that Plaintiff was not disabled within the meaning of the Social

Security Act. On June 8, 2018, the Appeals Council denied Plaintiff’s request for review and

adopted the ALJ’s decision as the Commissioner’s final decision. Plaintiff then timely

commenced the instant action.

       In her Statement of Specific Errors (ECF No. 9), Plaintiff raises two contentions of error.

Plaintiff first asserts that the ALJ impermissibly failed to assess the opinions of Rhonda Lilley,

Ph.D., for controlling weight as required by the treating physician rule. Plaintiff next contends

that the ALJ’s finding that Plaintiff will be “off tasks 8% of the time, approximately five minutes

per hour” was not supported by substantial evidence. Plaintiff therefore posits that the ALJ’s

hypothetical to the VE did not accurately capture all of her mental limitations, and that the VE’s

testimony does not constitute substantial evidence that she can perform work in the national

economy.

                           II.    THE ADMINISTRATIVE DECISION

       On December 1, 2017, the ALJ issued a decision finding that Plaintiff was not disabled

within the meaning of the Social Security Act. (R. at 15-24.) At step one of the sequential

evaluation process,1 the ALJ found that Plaintiff had not engaged in substantial gainful activity



1. Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. § 416.920(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:

       1. Is the claimant engaged in substantial gainful activity?

                                                 2
since December 31, 2014, the application date. (Id. at 17.) At step two, the ALJ found that

Plaintiff had the severe impairments of anxiety, obsessive-compulsive disorder, and depression.

(Id.) At step three of the sequential process, the ALJ found that Plaintiff did not have an

impairment or combination of impairments that met or medically equaled one of the listed

impairments described in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Id. at 17-18.) The ALJ

set forth Plaintiff’s RFC as follows:

        After careful consideration of the entire record, I find that the claimant has the
        residual functional capacity to perform a full range of work at all exertional levels
        but with the following nonexertional limitations: she is limited to simple routine
        repetitive tasks but not at a production rate pace, such as no assembly line work,
        limited to simple work-related decisions, can interact with supervisors and
        coworkers occasionally, but no interaction with the public, can tolerate occasional
        changes in the workplace and will be off tasks 8% of the time, approximately five
        minutes per hour.

(Id. at 19.)

        In assessing Plaintiff’s RFC, the ALJ found that Plaintiff’s testimony regarding her

symptoms and limitations was not fully consistent with the evidence. (R. at 22.) The ALJ also




        2. Does the claimant suffer from one or more severe impairments?

        3. Do the claimant’s severe impairments, alone or in combination, meet or equal
           the criteria of an impairment set forth in the Commissioner's Listing of
           Impairments, 20 C.F.R. Subpart P, Appendix 1?

        4. Considering the claimant’s residual functional capacity, can the claimant
           perform his or her past relevant work?

        5. Considering the claimant’s age, education, past work experience, and residual
           functional capacity, can the claimant perform other work available in the
           national economy?

See 20 C.F.R. § 416.920(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                3
considered the medical opinion evidence and assigned “little” weight to the opinions of

consultative examiner John S. Reece, Psy.D, state-agency reviewing consultants Juliette

Savitscus, Ph.D. and Cynthia Waggonor, Psy. D., and evaluating psychologist Rhonda Lilley,

Ph.D. (R. at 21-22.)

          At step four, the ALJ found that Plaintiff has no past relevant work. (R. at 23.) At step

five, relying on the VE’s testimony, the ALJ concluded that Plaintiff could perform jobs existing

in significant numbers in the national economy. (Id. at 23.) The ALJ therefore found that

Plaintiff was not disabled under the Social Security Act. (Id. at 24.)

                                   III.    STANDARD OF REVIEW

          When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C.

§ 405(g) (“The findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir.

1994)).

          Although the substantial evidence standard is deferential, it is not trivial. The Court

must “‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting


                                                   4
Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (quoting Key v. Callahan, 109 F.3d

270, 273 (6th Cir. 1997)).

       Finally, even if the ALJ’s decision meets the substantial evidence standard, “‘a decision

of the Commissioner will not be upheld where the SSA fails to follow its own regulations and

where that error prejudices a claimant on the merits or deprives the claimant of a substantial

right.’” Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746

(6th Cir. 2007)).

                                         IV.     ANALYSIS

       As set forth above, Plaintiff raises two contentions of error. First, she asserts that the

ALJ erred in failing to apply the treating physician rule in considering Dr. Lilley’s opinions.

She next contends that the ALJ’s finding that Plaintiff will be “off tasks 8% of the time,

approximately five minutes per hour” is not supported by substantial evidence. Consequently,

she asserts that the hypothetical question posed to the VE was flawed and that the VE’s

testimony does not constitute substantial evidence that she can perform work in the national

economy. The undersigned considers Plaintiff’s contentions of error in turn.

A.      The ALJ’s Consideration of Rhonda Lilley, Ph.D.’s Opinion

       Plaintiff first contends that the ALJ improperly failed to apply the treating physician rule

in assessing the opinions of Dr. Lilley. The Commissioner counters that Dr. Lilley was not a

treating physician. The Commissioner further posits that the ALJ nonetheless properly


                                                 5
evaluated Dr. Lilley’s opinions and provided good reasons for assigning them “little” weight.

The undersigned agrees with the Commissioner and finds Plaintiff’s first contention of error to

be without merit.

        The ALJ must consider all medical opinions that he receives in evaluating a claimant’s

case. 20 C.F.R. § 416.927(c). The applicable regulations define medical opinions as

“statements from acceptable medical sources that reflect judgments about the nature and severity

of your impairment(s), including your symptoms, diagnosis and prognosis.” 20 C.F.R. §

416.927(a)(1). The source of a medical opinion “dictates the process by which the

Commissioner accords it weight.” Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th

Cir. 2013). The United States Court of Appeals for the Sixth Circuit (“Sixth Circuit”) has

explained as follows:

        As a general matter, an opinion from a medical source who has examined a claimant
        is given more weight than that from a source who has not performed an examination
        (a “nonexamining source”), id. § 404.1502, 404.1527(c)(1), and an opinion from a
        medical source who regularly treats the claimant (a “treating source”) is afforded
        more weight than that from a source who has examined the claimant but does not
        have an ongoing treatment relationship (a “nontreating source”), id. § 404.1502,
        404.1527(c)(2). In other words, “[t]he regulations provide progressively more
        rigorous tests for weighing opinions as the ties between the source of the opinion
        and the individual become weaker.” Soc. Sec. Rul. No. 96–6p, 1996 WL 374180,
        at *2 (Soc. Sec. Admin. July 2, 1996).

Id., at 375.

        The ALJ generally gives deference to the opinions of a treating source “since these

sources are likely to be the medical professionals most able to provide a detailed, longitudinal

picture of [a patient’s] medical impairment(s) and may bring a unique perspective to the medical

evidence that cannot be obtained from the objective medical filings alone . . .” 20 C.F.R. §

416.927(c)(2); Blakley, 581 F.3d at 408. If a treating physician’s opinion is “well-supported by

                                                 6
medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence in [the claimant’s] case record, [the ALJ] will give it controlling

weight.” 20 C.F.R. § 404.1527(c)(2).

          If the ALJ does not afford controlling weight to a treating physician’s opinion, the ALJ

must meet certain procedural requirements. Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544

(6th Cir. 2004). Specifically, if an ALJ does not give a treating source’s opinion controlling

weight:

          [A]n ALJ must apply certain factors-namely, the length of the treatment
          relationship and the frequency of examination, the nature and extent of the
          treatment relationship, supportability of the opinion, consistency of the opinion
          with the record as a whole, and the specialization of the treating source-in
          determining what weight to give the opinion.

Id. Furthermore, an ALJ must “always give good reasons in [the ALJ’s] notice of determination

or decision for the weight [the ALJ] give[s] your treating source’s opinion.” 20 C.F.R. §

416.927(c)(2). Accordingly, the ALJ’s reasoning “must be sufficiently specific to make clear to

any subsequent reviewers the weight the adjudicator gave to the treating source’s medical

opinion and the reasons for that weight.” Friend v. Comm’r of Soc. Sec., 375 F. App’x 543, 550

(6th Cir. 2010) (internal quotation omitted). The Sixth Circuit has stressed the importance of

the good-reason requirement:

          “The requirement of reason-giving exists, in part, to let claimants understand the
          disposition of their cases,” particularly in situations where a claimant knows that
          his physician has deemed him disabled and therefore “might be especially
          bewildered when told by an administrative bureaucracy that she is not, unless some
          reason for the agency’s decision is supplied.” Snell v. Apfel, 177 F.3d 128, 134
          (2d Cir. 1999). The requirement also ensures that the ALJ applies the treating
          physician rule and permits meaningful review of the ALJ’s application of the rule.
          See Halloran v. Barnhart, 362 F.3d 28, 32–33 (2d Cir. 2004).

Wilson, 378 F.3d at 544–45. Thus, the reason-giving requirement is “particularly important

                                                   7
when the treating physician has diagnosed the claimant as disabled.” Germany-Johnson v.

Comm’r of Soc. Sec., 313 F. App’x 771, 777 (6th Cir. 2008) (citing Rogers, 486 F.3d at 242).

There is no requirement, however, that the ALJ “expressly” consider each of the Wilson factors

within the written decision. See Tilley v. Comm’r of Soc. Sec., 394 F. App’x 216, 222 (6th Cir.

2010) (indicating that, under Blakley and the good reason rule, an ALJ is not required to

explicitly address all of the six factors within 20 C.F.R. § 404.1527(c)(2) for weighing medical

opinion evidence within the written decision).

       The “good reason” requirement does not apply where the medical source has not treated

the claimant. See Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 514 (6th Cir. 2010). Regardless

of the source of a medical opinion, however, in weighing the opinion, the ALJ must apply the

factors set forth in 20 C.F.R. § 416.927(c), including the examining and treatment relationship,

supportability of the opinion, consistency of the opinion with the record as a whole, and the

specialization of the source. 20 C.F.R. § 416.927(c). In addition, the regulations provide that

where the ALJ does not assign controlling weight to a treating physician, he or she must explain

the weight assigned to the opinions of the medical sources. 20 C.F.R. § 416.927(c).

       As discussed above, the ALJ assigned “little weight” to the opinions of Dr. Lilley. Dr.

Lilley completed a report dated February 29, 2016, and an addendum, dated August 7, 2017.

(R. at 435-38, 830-32.) In her February 29, 2016 opinion, Dr. Lilley stated that she had first

seen Plaintiff on July 23, 2015, and last seen her on November 19, 2015. (R. at 436.) She

opined that Plaintiff had obsessive compulsive disorder, bipolar disorder, and generalized

anxiety disorder. (Id.) She noted that Plaintiff was in therapy at Syntera, and that she has been

in treatment with another clinician for the last several years. (R. at 436, 438.) Dr. Lilley


                                                 8
opined that Plaintiff “has minimal ability to tolerate stressors seen in most work setting[s]. Her

ability to sustain full-time or even part-time employment is very poor. I do not see this

individual capable of work.” (R. at 438.)      On August 7, 2017, Dr. Lilley submitted an

“addendum” to her February 29, 2016 opinion. (R. at 830.) In this addendum, Dr. Lilley

indicated that Plaintiff “was seen for evaluative purposes . . . on 7.23.15, 8.22.15, 11.19.15, and

6.29.16,” that “[s]he has not been seen since 11.19.15,” and that Dr. Lilley “ha[s] not engaged in

her treatment.” (R. at 830.) Dr. Lilley found that Plaintiff was in the average range of

intelligence. (R.at 831.) She opined that Plaintiff “is likely to have trouble with concentrating

and finds it difficult to keep her mind on a task or job,” and that she has limitations in “judgment,

decision-making, and problem solving skills.” (R. at 831-32.) She noted that Plaintiff is

“generally uncomfortable in social situations, finds it difficult to talk to people who she does not

know, and avoids people if given the opportunity.” (R. at 832.) Dr. Lilley also opined that

Plaintiff is likely to have suicidal thoughts and attempts. (Id.) Dr. Lilley made the following

conclusions:

       In conclusion, [Plaintiff] has been in treatment with several clinicians, but her
       presentation in 2015 would indicate that she has not responded to treatment. She
       was seen for a follow-up session on 6.29.16 and no improvements were apparent.
       Thus, [Plaintiff’s] ability to tolerate stressors that might be present in the work place
       are severely limited. She has severe limitations in her ability to interact with
       supervisors and co-workers in the work place. Her ability to sustain full-time or
       even part-time employment is severely limited. Her disability is not a function of
       any cognitive limitation, as her abilities are in the average range, but are the direct
       manifestation of her Obsessive Compulsive Disorder, her Bipolar Disorder I-
       depressed, and her Generalized Anxiety Disorder.

(R. at 832.)

       Although Plaintiff maintains that the ALJ failed to state whether Dr. Lilley was a treating

source, apply the treating physician rule, or give good reasons for assigning “little weight” to Dr.

                                                  9
Lilley’s opinions, the ALJ provided the following lengthy discussion of how he arrived at his

determination:

       Rhonda Lilley, Ph.D., completed a functional capacity form on February 29, 2016
       and provided an addendum to this form on August 7, 2017 (Exhibit 5F, 11F). Her
       opinions have been given little weight for several reasons (Exhibit 5F). First, it
       appears that Dr. Lilley only treated the claimant on a few occasions and thus she
       did not have a longitudinal perspective of the claimant’s functioning (Exhibit
       11F/3). Next, Dr. Lilley’s opinions are not consistent with the treatment notes.
       For example, Dr. Lilley noted that the claimant resisted leaving home, could not
       attend college and had no interests outside the home, yet the evidence shows that
       the claimant was able to complete college courses, attend a convention where she
       met her favorite actor and occasionally go out to eat and go to church. While Dr.
       Lilley opined that the claimant’s symptoms did not respond to treatment, the
       claimant testified that medications helped her and the treatment notes show that
       often the claimant responded to treatment and did not present with any abnormal
       findings on psychological testing (Exhibits 9F, 10F). Finally, Dr. Lilley’s opinion
       that the claimant cannot sustain work is a determination that is reserved for the
       Commissioner.

(R. at 22.) The undersigned finds no error in the ALJ’s consideration and weighing of Dr.

Lilley’s opinion. The ALJ reasonably explained that he assigned “little” weight to Dr. Lilley’s

opinion because (1) “Dr. Lilley only treated the claimant on a few occasions and thus she did not

have a longitudinal perspective of the claimant’s functioning,” (2) “Dr. Lilley’s opinions are not

consistent with the treatment notes,” and (3) “Dr. Lilley’s opinion that the claimant cannot

sustain work is a determination that is reserved for the Commissioner.” (R. at 22.)

       Plaintiff’s contentions of the contrary are unavailing. First, the ALJ did not err in

considering whether Dr. Lilley was a treating source and whether her opinion was entitled to

controlling weight. (Pl.’s Statement of Errors at 8, ECF No. 9.) Pursuant to 20 C.F.R. §

416.927(a)(2), “treating source” is defined as follows:

       Treating source means your own acceptable medical source who provides you, or
       has provided you, with medical treatment or evaluation and who has, or has had, an
       ongoing treatment relationship with you. Generally, we will consider that you have

                                                10
       an ongoing treatment relationship with an acceptable medical source when the
       medical evidence establishes that you see, or have seen, the source with a frequency
       consistent with accepted medical practice for the type of treatment and/or
       evaluation required for your medical condition(s). We may consider an acceptable
       medical source who has treated or evaluated you only a few times or only after long
       intervals (e.g., twice a year) to be your treating source if the nature and frequency
       of the treatment or evaluation is typical for your condition(s). We will not consider
       an acceptable medical source to be your treating source if your relationship with
       the source is not based on your medical need for treatment or evaluation, but solely
       on your need to obtain a report in support of your claim for disability. In such a
       case, we will consider the acceptable medical source to be a nontreating source.

20 C.F.R. § 416.927(a)(2). Thus, to qualify as a treating source, a physician must have an

“ongoing treatment relationship” with the claimant. Id. A Court must determine whether or

not an ongoing treatment relationship exists at the time the physician’s opinion is rendered.

Kornecky v. Comm’r of Soc. Sec., No. 04-2171, 167 F. App’x 496, 506 (6th Cir. Feb. 9, 2006);

see also Yamin v. Comm’r of Soc. Sec., 67 F. App’x 883, 885 (6th Cir. 2003) (finding that “two

examinations did not give [the physician] a long term overview of [the claimaint’s] condition.”).

       As an initial matter, by assigning “little” weight to Dr. Lilley’s opinions and stating that

Dr. Lilley “only treated the claimant on a few occasions and thus . . . did not have a longitudinal

perspective of the claimant’s functioning,” it can be inferred that the ALJ declined to find that

Dr. Lilley was a treating source. (R. at 22); see 20 C.F.R. § 416.927(c)(2) (explaining that the

reason deference is given to opinions of a treating source is because they “are likely to be the

medical professionals most able to provide a detailed, longitudinal picture of [a patient’s]

medical impairment(s) and may bring a unique perspective to the medical evidence that cannot

be obtained from the objective medical filings alone . . .”). Here, the ALJ specifically

concluded that Dr. Lilley could not provide a longitudinal picture of Plaintiff’s impairments.

       Furthermore, the undersigned is not persuaded that Dr. Lilley was a treating source as


                                                 11
defined in 20 C.F.R. § 416.927(a)(2). Dr. Lilley’s August 7, 2017 opinion specifically states

that she has “not engaged in [Plaintiff’s] treatment:”

       The following are an addendum to the information provided to ODD on 2.29.16,
       and are provided at the request of Cutter Hall Karlock LLC.

       [Plaintiff] was seen for evaluative purposes in my office on 7.23.15, 8.22.15,
       11.19.15, and 6.29.16. She has not been seen since 11.19.15 and I have not
       engaged in her treatment. A summary of that evaluation and diagnostic findings
       were provided to ODD.

(R. at 830.) Based on Dr. Lilley’s representations, it appears that she evaluated Plaintiff for the

purpose of providing a report in support of her disability claim, not based on a medical need for

treatment. See 20 C.F.R. § 416.927(a)(2) (“We will not consider an acceptable medical source

to be your treating source if your relationship with the source is not based on your medical need

for treatment or evaluation, but solely on your need to obtain a report in support of your claim

for disability.”); see also Boucher v. Apfel, 238 F.3d 419 (6th Cir. 2000) (finding that the ALJ

correctly considered evaluating psychologists nontreating sources where “plaintiff consulted

with [them] solely for the purpose of reporting to varying agencies”).

       Additionally, Dr. Lilley only saw Plaintiff on a handful of occasions, which was not

typical of the nature and frequency with which Plaintiff received treatment for her mental health

impairments. See 20 C.F.R. § 416.927(a)(2) (explaining that the ALJ “may consider an

acceptable medical source who has treated or evaluated you only a few times . . . to be your

treating source if the nature and frequency of the treatment or evaluation is typical for your

condition(s)”); (see also Treatment Records, generally, R. at 309-900 (demonstrating frequent,

continuous treatment and evaluation from treating mental health specialist, Jodi Kauble, and

treating psychiatrist, Dr. Eric Kahn)); see also Downs v. Comm’r of Soc. Sec., 634 F. App’x 551,


                                                 12
556 (6th Cir. 2016) (noting that “the handful of visits Downs had with Dr. Murphy do not

necessarily render Dr. Murphy a ‘treating source’ with an ‘ongoing treatment relationship’”).

Furthermore, when asked about her current treatment, Plaintiff responded:

       A. Well, I see three different people. One, Jod[i] [Kauble], she comes to the
       house, like, usually, every two weeks, and she sees both me and my sister. Then I
       see Dr. Kahn, who, I guess, is a psychiatrist. He kind of just prescribes
       medications, basically. He doesn’t really try to help, like, give ideas on how to
       improve. That’s usually what Jod[i] does. And I see –

       Q. Sure.

       A. – Chris Frazer a couple times a year. I don’t see him as often as other people
       in my family do. It’s kind of a family thing for Christian counseling, basically.
       And – but I don’t go to that very often, only every couple months, really.

(R. at 42-43.) Plaintiff did not mention any ongoing treatment relationship with Dr. Lilley.

(Id.) She also did not submit any treatment notes from Dr. Lilley demonstrating an ongoing

treatment relationship. See Francis v. Comm’r of Soc. Sec., No. 2:17-CV-1022, 2018 WL

4442596, at *8 (S.D. Ohio Sept. 18, 2018) (“To the extent other records exist that would

establish a treating relationship, it was Plaintiff’s burden to supply those records.”) (citing 20

C.F.R. § 404.1512(a)(1)). Indeed, despite Dr. Lilley’s report stating that she evaluated Plaintiff

on a few different occasions, Plaintiff submitted no records from those evaluations. Dr. Lilley’s

February 2016 assessment also states that Plaintiff “has been in treatment w[ith] another

clinician for last several years,” and refers to those treatment records in response to certain

questions. (R. at 438-39.) Based upon the foregoing, the undersigned is not persuaded that Dr.

Lilley had an ongoing treatment relationship with Plaintiff.

       Nonetheless, even if Dr. Lilley were a treating source, the ALJ appropriately considered

her opinions and reasonably declined to assign them controlling weight. Here, the ALJ


                                                 13
reasonably discounted Dr. Lilley’s opinions based on his finding that they were not consistent

with the treatment notes in the record. The ALJ first found that Dr. Lilley’s opinion that

“claimant resisted leaving home, could not attend college and had no interests outside the home,”

was not supported by evidence in the record, which instead reflected that Plaintiff “was able to

complete college courses, attend a convention where she met her favorite actor and occasionally

go out to eat and go to church.” (R. at 22.) In other parts of his decision, the ALJ considered

that Plaintiff “had a summer internship,” “was able to go on vacation,” and “was able to

complete college courses, take multiple tests in a week, and graduate.” (R. at 21-22.) These

findings are supported by substantial evidence in the record. (See, e.g., Treatment Notes, R. at

609 (“Clt had three tests last week. She had an increase in anxiety, however she used coping

skills to manage anxiety. She reports that she didn’t have a panic attack or throw up. Classes

are going well.”); R. at 637 (“Discussed recent symptoms and how clt is doing with summer

internship.”); R. at 681 (“Clt finished up her class and graduated from Columbus State”); R. at

683 (“Discussed how clt did on trip and how clt managed anxiety during trip.”); R. at 687 (“Clt

got in her application for OSU.”); R. at 699 (“Clt did well on family vacation and has been more

willing to leave the house. She was more depressed after vacation was over. Clt expressed a

willingness to keep fighting.”); R. at 809 (“Pt went to another convention for her TV idol and

spoke to him briefly again which was positive.”).) (See also Pl.’s Testimony, R. at 48

(explaining that she met a classmate at Westerville Library to work on a project); R. at 54

(testifying that she will go out to eat “if it’s someplace [she] really likes”); R. at 37 (testifying

that she still plans to enroll in OSU part-time).).

        The ALJ also found that Dr. Lilley’s opinion that Plaintiff’s symptoms did not respond to


                                                   14
treatment was inconsistent with Plaintiff’s testimony that her medications helped her and

treatment notes in the record showing improvement. (R. at 22.) The ALJ’s finding is

supported by substantial evidence in the record. Plaintiff testified that her medications help.

(R. at 42.) Treatment notes in the record also demonstrate that Plaintiff responded to

medications and treatment. (See, e.g., R. at 725, 730, 745, 770, 779, 789, 794, 820.) On July 4,

2017, Plaintiff’s treating psychiatrist, Dr. Kahn, noted that Plaintiff is “doing well, meds are

‘perfect.’” (R. at 820.)

        The ALJ also found Dr. Lilley’s opinions inconsistent with records of psychological

testing, which did not reveal abnormal findings. (R. at 22 (citing R. at 550-707, 708-827).) For

example, Dr. Kahn performed a mental status examination on June 20, 2017, and noted that

Plaintiff had normal appearance/behavior; normal gait/ movement; normal speech/ language;

euthymic mood; full-range effect; normal thought process/ orientation; no hallucinations; no

suicidal/ self-injurious behaviors; no homicidal behaviors; normal orientation/ attention/

concentration; normal memory/ fund of knowledge; and good judgment/ insight. (R. at 815.)

On April 27, 2015, consultative examiner John S. Reece, Psy.D., noted largely normal findings

on mental status examination and found that Plaintiff was “mildly” anxious. (R. at 346-348.)

Thus, even if Dr. Lilley were a treating physician, the ALJ reasonably declined to assign her

opinions controlling or any other significant weight. See Blakely, 581 F.3d at 406 (quoting SSR

96-2p, 1996 WL 374188, at *2 (July 2, 1996)) (“‘[I]t is an error to give an opinion controlling

weight simply because it is the opinion of a treating source if . . . it is inconsistent with the other

substantial evidence in the case record.’”).

        The ALJ set forth two additional reasons that support his decision to discount Dr. Lilley’s


                                                  15
opinions. As set forth above, the ALJ found that “Dr. Lilley only treated the claimant on a few

occasions and thus she did not have a longitudinal perspective of the claimant’s functioning.”

(R. at 22.) The ALJ appropriately considered Dr. Lilley’s treatment relationship with Plaintiff

in discounting her opinions. See 20 C.F.R. § 404.1527(c)(2) (identifying the length of the

treatment relationship and frequency of examination and the nature and extent of the treatment

relationship as relevant considerations in weighing a medical opinions). The ALJ also

appropriately rejected Dr. Lilley’s opinion that Plaintiff cannot sustain work because such a

determination is reserved to the Commissioner. See Bass v. McMahon, 499 F.3d 506, 511 (6th

Cir. 2007) (explaining that “the conclusion of disability is reserved to the [Commissioner]”).

Although the ALJ will consider opinions of physicians “on the nature and severity of [a

claimant’s] impairment(s),” opinions on issues reserved to the Commissioner are generally not

entitled to special significance. 20 C.F.R. § 404.1527(d); Bass, 499 F.3d at 511.

       In summary, the undersigned finds no error in the ALJ’s consideration and weighing of

Dr. Lilley’s opinions. Although Plaintiff points to some evidence that could support an

alternative finding (Pl.’s Statement of Errors at 10-11, ECF No. 9), the ALJ’s findings were

within the ALJ’s permissible “zone of choice,” and the undersigned will not re-weigh the

evidence. See Blakley, 581 F.3d at 406; see also Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir.

1986) (“The substantial-evidence standard allows considerable latitude to administrative decision

makers. It presupposes that there is a zone of choice within which the decisionmakers can go

either way, without interference by the courts.”) (quoting Baker v. Heckler, 730 F.2d 1147, 1150

(8th Cir. 1984)). Accordingly, the undersigned RECOMMENDS that Plaintiff’s first

contention of error be OVERRULED.


                                                16
B.     The ALJ’s RFC Assessment and Hypothetical to the VE

        Plaintiff next asserts that the ALJ’s finding that Plaintiff “will be off tasks 8% of the

time, approximately five minutes per hour” is not supported by substantial evidence. (Pl.’s

Statement of Errors at 11-14, ECF No. 9.) Plaintiff contends that the ALJ “provided no support

for how he determined that Plaintiff would be off task 8% of the work day, as opposed to 7%,

10% or some other figure.” (Id. at 12.) Within this contention of error, Plaintiff asserts that the

ALJ failed to specifically address her reports of panic attacks and “shutting down” and how they

affect her ability to remain on task. (Id.) As a result, Plaintiff asserts, the hypothetical to the

VE did not account for all of her mental limitations, and the VE’s testimony cannot constitute

substantial evidence that she is able perform work in the national economy. (Id.) The

Commissioner counters that the RFC was supported by substantial evidence and that because no

medical source opined that Plaintiff “required any time to be off task, let alone five minutes per

hour, the ALJ was reasonable in allowing Plaintiff to be off task approximately five minutes per

hour based solely on her subjective report at the hearing.” (Def.’s Mem. in Opp. at 15, ECF No.

16.)    The undersigned agrees with the Commissioner and finds Plaintiff’s second contention of

error to be without merit.

        As an initial matter, the ALJ adequately considered Plaintiff’s testimony regarding panic

attacks and “shutting down” in assessing her RFC. At the hearing, Plaintiff testified that she has

panic attacks when something frightens her, such as death and dying. (R. at 39.) She stated

that she has panic attacks “like every other day,” and that they last for “like, half an hour.” (R.

at 39-40.) She testified that she hyperventilates, shakes, and gets nauseous when having a panic

attack, and that, if it occurs in public, she tries to mask it. (R. at 39-40.) Regarding “shutting


                                                  17
down,” Plaintiff testified that when she gets “stressed out,” it is hard for her to do anything and

she shuts down. (R. at 38-39.) She explained that she “feel[s] like [she] can’t do anything

except try to – [ ] basically try to force myself to finish it.” (Id.)

        The ALJ’s analysis demonstrates that he sufficiently considered Plaintiff’s allegations of

panic attacks, shutting down, and intrusive thoughts. The ALJ expressly considered Plaintiff’s

testimony that she “has panic attacks and that they last for about half an hour and she

hyperventilates and gets nauseous.” (R. at 19.) He further considered her testimony that if a

panic attack occurs in public, “she tries to ‘mask’ it and goes to the bathroom.” (Id.)

Additionally, the ALJ considered Plaintiff’s testimony that she “is unable to work because she

gets stressed out easily,” as well as her reports of anxiety. (R. at 19.) Although the ALJ did not

specifically mention Plaintiff’s testimony regarding “shutting down,” it is well established that

an ALJ is not required to “discuss every piece of evidence in the record to substantiate [his]

decision.” Conner v. Comm’r of Soc. Sec., 658 F. App’x 248, 254 (6th Cir. 2016) (citing

Thacker v. Comm’r of Soc. Sec., 99 F. App’x 661, 665 (6th Cir. 2004)); see also Dykes ex rel.

Brymer v. Barnhart, 112 F. App’x 463, 467–68 (6th Cir. 2004) (“Although required to develop

the record fully and fairly, an ALJ is not required to discuss all the evidence submitted, and an

ALJ’s failure to cite specific evidence does not indicate that it was not considered.”) (citations

omitted).

        Moreover, the ALJ specifically stated that he “considered all of the evidence in the record

and f[ound] it to be inconsistent with [Plaintiff’s] subjective allegations.” (R. at. 22.) The ALJ

explained this finding as follows:

        In addition to the above medical evidence and opinions, I have considered all
        evidence of record and find it to be inconsistent with her subjective allegations.

                                                   18
       As discussed throughout the record above, the claimant performs many activities
       that are not consistent with her allegations of total disability. The treatment notes
       revealed that she had a summer internship, attended college classes, went to a
       convention to see her favorite actor and was able to go on vacation (Exhibits 9F/88,
       132-134, 10F/102). At the hearing, the claimant explained that she went on a
       family vacation and convention but that this was the first one she had gone to in
       years. However, the record shows that she went on vacation in August 2016
       (Exhibit 9F/132-134) and she went to “another convention” to see her favorite actor
       in May 2017 (Exhibit 10F/102). Throughout treatment notes, the claimant was
       documented to have moderate symptoms and often did not have any abnormal
       findings on mental status evaluations. Overall, the record is not consistent with
       her subjective allegations.

(R. at 22.) Thus, the ALJ did not find Plaintiff’s subjective complaints regarding her symptoms

to be fully consistent with the record.2

       Furthermore, after providing an overview of Plaintiff’s subjective reports and the

objective medical evidence, the ALJ explained that Plaintiff’s allegations were “included in the

[RFC] to the extent that they are consistent with the evidence as whole.” (R. at 22.) With

respect to being off-task, the ALJ explained as follows:

       I find that due to her combination of impairments she would be off task 8% of the
       time, approximately five minutes per hour and can tolerate occasional changes in
       the workplace. Overall, the records show that the claimant does have some mental
       health symptoms but overall she reported improvement with medication and
       counseling (Exhibits 9F, 10F). She has supportive family and receives consistent
       treatment and, as a result, the evidence shows that she has primarily moderate
       symptoms and normal findings on mental status testing.

(R. at 21.) Plaintiff’s contention that the ALJ failed to support this finding with specific

evidence is unavailing, as the ALJ reached his RFC determination after providing an overview of

Plaintiff’s testimony, activities of daily living, and treatment records. (R. at 19-21.) The



2 Plaintiff does not challenge the ALJ’s credibility analysis, and the undersigned declines to
disturb it. See McPherson v. Kelsey, 125 F.3d 989, 996-96 (6th Cir. 1997) (“[I]ssues adverted to
in a perfunctory manner, unaccompanied by some effort at developed argumentation, are deemed
waived.” (internal quotation marks and citations omitted)).
                                                19
undersigned finds that the ALJ adequately explained his rationale for providing leeway for

Plaintiff to be off tasks 8% of the day, approximately five minutes per hour.3

       Plaintiff, on the other hand, fails to point to any evidence that would support additional

RFC restrictions. See 20 C.F.R. § 416.912 (explaining Plaintiff has burden of proving she is

disabled). In fact, Plaintiff’s medical records only refer to panic attacks on one occasion. (R.

at 703 (“Clt reports having recent panic attacks.”).) The consultative examiner, Dr. Reece,

specifically noted that “[n]o panic attacks were reported,” but noted she reported “periods of

increased anxiousness with only shortness of breath and nausea.” (R. at 347.) Dr. Lilley’s

reports also do not mention panic attacks. (R. at 437, 830-32). And although Plaintiff points to

several records that document her reports of “intrusive” thoughts, she fails to point to any

evidence demonstrating that they would cause her to be off task more than approximately 5

minutes per hour. (See Pl.’s Statement of Errors at 12, ECF No. 9 (citing R. at 311, 355, 437,

589, 605, 695, 697, 703).) Plaintiff also fails to point to any evidence demonstrating the length

of her “intrusive thoughts” and to explain what additional limitations the ALJ should have

included in her RFC. See Ware v. Comm’r of Soc. Sec., No. 2:17-CV-01015, 2019 WL 696945,

at *11 (S.D. Ohio Feb. 20, 2019) (“[W]here a plaintiff challenges an ALJ’s mental-health related

findings but does not explain what limitations the ALJ erred in excluding or point to any

evidence from within the applicable period suggesting that she had additional mental-health

related restrictions, then the plaintiff’s challenge is meritless”) (citing McNier v. Comm’r of Soc.




3 The undersigned notes that Plaintiff would also have regularly scheduled breaks throughout
the day. See Rudd v. Comm’r of Soc. Sec., 531 F. App’x 719, 724 (6th Cir. 2013) (finding that
breaks every two hours are “normal and assumed to be present in most jobs”).

                                                 20
Sec., 166 F. Supp. 3d 904, 914 (S.D. Ohio Feb. 23, 2016)). Accordingly, the undersigned finds

no error in the ALJ’s RFC assessment.

         Finally, the ALJ properly relied upon the VE’s testimony in determining that Plaintiff

could perform work in the national economy. The Sixth Circuit has “held repeatedly that the

testimony of a vocational expert identifying specific jobs available in the regional economy that

an individual with the claimant’s limitation can perform can constitute substantial evidence

supporting an ALJ’s finding at step 5 that the claimant can perform other work.’” Staymate v.

Comm’r of Soc. Sec., 681 F. App’x 462, 469 (6th Cir. 2017) (quoting Wilson v. Comm’r of Soc.

Sec., 378 F.3d 541, 549 (6th Cir. 2004) (citations omitted)). “In order for a vocational expert’s

testimony in response to a hypothetical question to serve as substantial evidence in support of the

conclusion that a claimant can perform other work, the question must accurately portray a

claimant’s physical and mental impairments.” See Ealy, 594 F.3d at 516. In formulating the

hypothetical, an ALJ is only “required to incorporate those limitations accepted as credible by

the finder of fact.” Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1235 (6th Cir.

1993).

         The undersigned finds that the ALJ’s hypothetical question incorporated all of the

limitations that the ALJ found credible and supported by the evidence and, therefore, was proper.

As set forth above, Plaintiff fails to identify any evidence the ALJ found credible that

demonstrates she would be off task more than five minutes per hour or that supports additional

RFC restrictions.

         Furthermore, Plaintiff’s contention that the RFC assessment was not “sufficiently specific

enough to rule out a work preclusive off task limitation,” (Pl.’s Statement of Errors at 13, ECF


                                                 21
No. 9), is unavailing. In posing the hypothetical to the VE, the ALJ specifically stated that the

hypothetical individual with Plaintiff’s age, education, and RFC “would be off task 8% of the

time, which is roughly five minutes per hour.” (R. at 56.) The VE testified that the

hypothetical individual could perform jobs such as laundry worker, machine packager, and floor

technician. (R. at 56-57.) On cross-examination, Plaintiff’s counsel asked the VE if it would

make a difference if Plaintiff was off-task 8% of the day, but instead of for five minutes per hour,

for two additional twenty-minute breaks or one additional forty-minute break. (R. at 58.) The

VE testified that it would make a difference and that under the scenario presented by Plaintiff’s

counsel, the amount of time off-task would be problematic. (R. at 58-59.)      Based on this

testimony, Plaintiff argues the RFC assessment does not rule out a work preclusive off-task

limitation. The undersigned is not persuaded. The ALJ’s hypothetical to the VE specifically

stated that Plaintiff “would be off task 8% of the time, which is roughly 5 minutes per hour.”

(See also Plaintiff’s RFC at R. 18-19 (determining “Plaintiff will be off tasks 8% of the time,

approximately five minutes per hour.”). The VE clearly interpreted the hypothetical to mean

that Plaintiff would be off task for five minutes per hour, as opposed to some other combination

of time that amounts to 8% of the work day. Indeed, under the ALJ’s hypothetical, the VE

found that Plaintiff could perform work. (R. at 56-57.) When Plaintiff’s counsel altered the

hypothetical from being off-task for five minutes per hour to two additional twenty-minute

breaks or one additional forty-minute break, the VE testified that it would “make a difference”

and pose a problem. (R. at 58-59.) Thus, the ALJ clearly understood the ALJ’s hypothetical

and interpreted it to mean that Plaintiff would be off task for five minutes per hour, not some

other combination of time that amounts to 8% of the day.


                                                22
       Accordingly, the ALJ did not err in relying on the VE’s testimony to conclude that she

can perform jobs in the national economy. The undersigned therefore RECOMMENDS that

Plaintiff’s second contention of error be OVERRULED.

                                      V.       DISPOSITION

       From a review of the record as a whole, the undersigned concludes that substantial

evidence supports the ALJ’s decision denying benefits. Accordingly, it is RECOMMENDED

that the Court OVERRULE Plaintiff’s Statement of Errors and AFFIRM the Commissioner of

Social Security’s decision.

                               VI.      PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s).    A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of


                                                 23
the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                     /s/ Chelsey M. Vascura
                                                    CHELSEY M. VASCURA
                                                    UNITED STATES MAGISTRATE JUDGE




                                               24
